FILED
                                                                            MAR 20 2015
                            NOT FOR PUBLICATION                         MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


EDGAR T. NUMRICH,                                No. 13-35405

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01594-HU

  v.
                                                 MEMORANDUM*
UWEMEDIMOH WAYNE NTEKPERE,

               Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Edgar T. Numrich appeals pro se from the district court’s judgment

dismissing his diversity action alleging state law violations. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6), Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d

1025, 1030 (9th Cir. 2008), and we affirm.

         The district court properly dismissed Numrich’s claims for negligence,

negligent misrepresentation, and negligent infliction of emotional distress because

he failed to allege a relationship with defendant that created a heightened duty of

care. See Onita Pac. Corp. v. Trs. of Bronson, 843 P.2d 890, 896 (Or. 1992)

(negligence claims for economic loss must be “predicated on some duty of the

negligent actor to the injured party beyond the common law duty to exercise

reasonable care to prevent foreseeable harm”); Paul v. Providence Health

Sys.-Oregon, 240 P.3d 1110, 1119 (Or. Ct. App. 2010), aff’d on other grounds,

273 P.3d 106 (Or. 2012) (to recover for negligent infliction of emotional distress

without alleging physical injury, a plaintiff must identify a heightened duty of

care).

         The district court properly dismissed Numrich’s claim for negligent

interference with economic expectation because no such cause of action exists

under Oregon law. See Ramirez v. Selles, 784 P.2d 433, 436 (Or. 1989)

(“Negligent injury to one person that harms another’s contract or other economic

relationship is not a tort, at least not unless some duty of defendant outside

negligence law itself protects the injured interest of the plaintiff against negligent


                                            2                                     13-35405
invasion.”). To the extent Numrich was attempting to bring a claim for intentional

interference with economic relations, the district court properly dismissed it. See

McGanty v. Staundenraus, 901 P.2d 841, 844 (Or. 1995) (discussing the

requirements for a claim of intentional interference with economic relations under

Oregon law).

      The district court did not abuse its discretion by denying leave to amend the

first amended complaint because further amendment would have been futile. See

Manzarek, 519 F.3d at 1031 (setting forth standard of review and explaining that

denial of leave to amend is improper unless it is clear that the complaint could not

be saved by amendment); see also Metzler Inv. GMBH v. Corinthian Colls., Inc.,

540 F.3d 1049, 1072 (9th Cir. 2008) (a district court’s discretion to deny leave to

amend is particularly broad where plaintiff has previously amended).

      AFFIRMED.




                                          3                                    13-35405